DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-4, 7-17, and 21-24 are pending and Claims 1-4, 7-11, 17, and 23-24 have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 01/20/2020 and 02/27/2020 have been taken into account.

Response to Amendment
In the amendment dated 05/11/2021, the following has occurred: Claims 1, 9, and 17 have been amended; Claims 5-6 have been canceled; Claims 21-24 have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-11, 17, and 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by the amendment dated 05/11/2021. 

Election/Restrictions
Newly submitted claims 21-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: They contain the limitation “a sprayer accessory holder fixedly attached to the airless sprayer” in lines 2-3 which is directed .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-8, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arendt (US Patent No. 5,154,544).
Regarding Claim 1, Arendt teaches a sprayer accessory holder comprising: a base plate (Arendt: Fig. 1, 3-4, 6; 1) having a substantially planar bottom surface (Arendt: Fig. 3-4, 6); a first frustoconical retaining member (Arendt: Fig. 1; 7) fixedly coupled to a top surface of the base plate and having a first base diameter; and a second frustoconical retaining member (Arendt: Fig. 1, 4; 8) fixedly coupled to the top surface of the base plate and having a second base diameter less than the first base diameter.
Regarding Claim 2, Arendt discloses the sprayer accessory holder of claim 1 wherein the second frustoconical retaining member (Arendt: Fig. 1, 4; 8) comprises a substantially hollow interior.
Claim 3, Arendt discloses the sprayer accessory holder of claim 1 further comprising a brush holder (Arendt: Fig. 1, 4, 6; 15) fixedly coupled to the base plate (Arendt: Fig. 1, 3-4, 6; 1).
Regarding Claim 4, Arendt discloses the sprayer accessory holder of claim 3 wherein the brush holder (Arendt: Fig. 1, 4, 6; 15) is dimensioned to receive and hold a portion of a wire brush.
Regarding Claim 7, Arendt discloses the sprayer accessory holder of claim 1 wherein an external surface of the first frustoconical retaining member (Arendt: Fig. 1; 7) is dimensioned to engage internal threads on a tip housing for a sprayer.
Regarding Claim 8, Arendt discloses the sprayer accessory holder of claim 2 wherein the substantially hollow interior of the second frustoconical retaining member (Arendt: Fig. 1, 4; 8) is dimensioned to receive a portion of a substantially cylindrical body of a spray tip nozzle.
Regarding Claim 23, Arendt discloses the sprayer accessory holder of claim 3 wherein the brush holder is on a same side of the base plate as the first frustoconical retaining member (Arendt: Fig. 1; 7) and the second frustoconical retaining member (Arendt: Fig. 1, 4; 8).
Regarding Claim 24, Arendt discloses the sprayer accessory holder of claim 3 wherein the brush holder (Arendt: Fig. 1, 4, 6; 15) is on the top surface of the base plate (Arendt: Fig. 1, 3-4, 6; 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arendt (US Patent No. 5,154,544) in view of Goerges (US Pub. No. 2019/0029381).
Regarding Claim 9, Arendt discloses the sprayer accessory holder of claim 1 wherein the base plate (Arendt: Fig. 1, 3-4, 6; 1), first frustoconical retaining (Arendt: Fig. 1; 7) and second frustoconical retaining member (Arendt: Fig. 1, 4; 8) are monolithically molded.
Arendt fails to explicitly disclose a holder monolithically molded from a resilient material. However, Goerges teaches a holder monolithically molded from a resilient material (Goerges: [0019], [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holder in Arendt with the material from Goerges, with a reasonable expectation of success, in order to provide a material having specific properties that is strong enough to retain and protect items while being pliable enough to prevent unwanted damage to said items (Goerges: [0019], [0021]).
Regarding Claim 10, Arendt, as modified, teaches the sprayer accessory holder of claim 9 wherein the resilient material comprises a thermoplastic vulcanizate (Goerges: [0019], [0021]).
Regarding Claim 11, Arendt, as modified, the sprayer accessory holder of claim 9 wherein the thermoplastic vulcanizate has a Shore A durometer rating of 70-90 (Goerges: [0019], see note). [Note: The material disclosed by Goerges is known to have this material property, see previously attached NPL document.]

Regarding Claim 17, Arendt discloses a sprayer accessory holder comprising: a base plate (Arendt: Fig. 1, 3-4, 6; 1); a first frustoconical retaining member (Arendt: Fig. 1; 7), having a first base diameter, a first substantially hollow interior, and an external surface dimensioned to engage internal threads on a tip housing for a sprayer; a second frustoconical retaining member (Arendt: Fig. 1, 4; 8), having a second base diameter less than the first base (Arendt: Fig. 1, 4, 6; 15) on a same side of the base plate as the first frustoconical retaining member and the second frustoconical retaining member; wherein the base plate, the first frustoconical retaining member, the second frustoconical retaining member, and the brush holder are monolithically molded.
Arendt discloses the claimed invention except for a plurality of frustoconical members having the same dimensions. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the frustoconical members in Arendt with the motivation of accommodating different sets having different numbers of accessories (Arendt: Col. 15-20), and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Furthermore, Arendt fails to disclose a holder molded from a thermoplastic vulcanizate that has a Shore A durometer rating in a range of 70-90. However, Goerges teaches a holder molded from a thermoplastic vulcanizate that has a Shore A durometer rating in a range of 70-90 (Goerges: [0019], [0021]). [Note: See the claim 10 rejection for motivation.]

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631